     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Arvest Central Mortgage Company
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   ZEMETU B LIWATEH,                                   Case No.: 2:19-cv-00906-JAD-CWH
10
                    Plaintiff,                           STIPULATION TO EXTEND
11                                                       DEADLINE TO RESPOND TO
            vs.                                          PLAINTIFF’S COMPLAINT
12
13   ARVEST CENTRAL MORTGAGE CO., AND                    (THIRD REQUEST)
     EQUIFAX INFORMATION SERVICES, LLC,
14
                    Defendants.
15
16
17          Plaintiff, Zemetu B Liwateh (“Plaintiff”), and Defendant, Arvest Central Mortgage
18   Company (“ACMC”) (collectively the “Parties”), by and through their counsel of record, hereby
19   stipulate and agree as follows:
20          On May 28, 2019, Plaintiff filed the Complaint [ECF No. 1]. ACMC was served with
21   Plaintiff’s Complaint on June 3, 2019. ACMC’s original deadline to respond to the Complaint
22   was June 24, 2019. The parties then stipulated to extend ACMC deadline to respond to July 15,
23   2019. The parties then stipulated a second time to extend ACMC’s deadline to July 29, 2019.
24   The Parties have again discussed extending the deadline for ACMC to respond to Plaintiff’s
25   Complaint an additional two weeks. The parties have essentially resolved their dispute and are
26   finalizing their resolution. The person who will assist in resolving the dispute from ACMC is
27   not available until August 5, 2019. Once that person from ACMC returns, the final steps to
28   resolve the dispute will be executed. If all goes as planned, it is anticipated that Plaintiffs will



                                                 Page 1 of 2
 1   enter a voluntary dismissal against ACMC at that time.      If not, ACMC will file an Answer or
 2   otherwise responsive pleading.
 3          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for ACMC to
 4   file its responsive pleading to Plaintiff’s Complaint to August 12, 2019.
 5          This is the third stipulation for extension of time for ACMC to file its responsive
 6   pleading. The extension is requested in good faith and is not for purposes of delay or prejudice to
 7   any other party.
 8
      DATED this 29th day of July, 2019.                  DATED this 29th day of July, 2019.
 9
      WRIGHT, FINLAY & ZAK, LLP                           KNEPPER & CLARK LLC
10
      /s/ Ramir M. Hernandez, Esq.                        /s/ Matthew I. Knepper, Esq.
11    R. Samuel Ehlers, Esq.                              Matthew I. Knepper, Esq.
12    Nevada Bar No. 9313                                 Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                            Miles N. Clark, Esq.
13    Nevada Bar No. 13146                                Nevada Bar No. 13848
      7785 W. Sahara Ave., Suite 200                      10040 W. Cheyenne Ave., Suite 170-109
14
      Las Vegas, NV 89117                                 Las Vegas, NV 89129
15    Attorneys for Defendants, Arvest Central            Attorneys for Plaintiff, Zemetu B Liwateh
      Mortgage Company
16
17
18
                                                          IT IS SO ORDERED:
19
20
                                                          ___________________________________
21                                                        UNITED STATES MAGISTRATE JUDGE

22                                                                August 1, 2019
                                                          DATED: _________________________
23
24
25
26
27
28



                                                 Page 2 of 2
